Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for Multipath Quick User Datagram Protocol (UDP) Internet Connections (MPQUIC) over Quick SOCKS (QSOCKS) in a wireless network.
The prior art of record (in particular Shelar et al. (US 20190319873), Roskind et al. (US 20140258705), De Coninck et al. “Multipath QUIC: Design and Evaluation.”, and Kumar et al. “Implementation and Analysis of QUIC for MQTT.”) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: a method for Multipath Quick User Datagram Protocol (UDP) Internet Connections (MPQUIC) over Quick Socket Secure (SOCKS) protocol (QSOCKS) in a wireless network, comprising: receiving, by a QSOCKS server, a Client Hello (CHLO) message from a QSOCKS client device using a QSOCKS method (QSKM) tag, wherein the CHLO message comprises a plurality of client-supported SOCKS Authentication (AUTH) procedures; selecting, by the QSOCKS server, a candidate client-supported SOCKS AUTH procedure from the plurality of client-supported SOCKS AUTH procedures; and transmitting, by the QSOCKS server, a reject packet using the QSKM tag to the QSOCKS client device, wherein the reject packet includes information indicating the selected candidate client-supported SOCKS AUTH procedure. 
Shelar discusses techniques for performing multi-stream routing using multipath communications protocols (e.g., Quick User Datagram Protocol Internet Connections (QUIC)) to allow for connections to survive across multiple Internet Protocol (IP) addresses. Packets of a connection may be seamlessly switched over to a different exit point while the original policies are applied to the packets, by leveraging such multipath communications protocols.
Roskind discusses techniques for low latency server-side redirection of User Datagram Protocol (UDP)-based transport protocols traversing a client-side Network Address Translation (NAT) using Quick UDP Internet Connection (QUIC). A client may form a first connection to a first server. The first connection may traverse a client-side firewall, such as a NAT firewall. The client may request from the first server a data resource that the first server may lack or may not have resources to provide. The first server may redirect the request to a second server to provide the client with the requested data resource.
De Coninck discusses techniques for MPQUIC that enable QUIC connections to use different paths such as WIFI and LTE on dual stack hosts.
Kumar discusses the use of QUIC with IOT applications to enable higher performances by integrating MQTT with QUIC. 
However, the cited art fails to teach a combination such as claimed by the current invention. It follows that independent claim 1 is allowed because it comprises a 
The same reasoning applies to independent claims 6, 11, and 16 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brunstrom et al. “Implementing Interfaces to Transport Services.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413